Laplant v. Pallito, No. 240-4-14 Wncv (Teachout, J., February 4, 2015)

[The text of this Vermont trial court opinion is unofficial. It has been reformatted from the original. The accuracy of the text and the
accompanying data included in the Vermont trial court opinion database is not guaranteed.]
                                                      STATE OF VERMONT

SUPERIOR COURT                                                                                         CIVIL DIVISION
Washington Unit                                                                                        Docket No. 240-4-14 Wncv

TRAVIS LAPLANT
    Petitioner

           v.

ANDREW PALLITO, COMMISSIONER,
Vermont Department of Corrections
     Defendant

                                                         DECISION
                                                  The DOC’s Motion to Dismiss

        Petitioner Travis LaPlant, an inmate in the custody of the Vermont Department of
Corrections (DOC), seeks Rule 75 review of the DOC’s decision to not give him a work camp
placement, which would enable him to earn work camp good time. He characterizes the DOC’s
refusal as a violation of his due process rights, his rights under Vermont’s Common Benefits
Clause, and as an abuse of discretion. He seeks placement in work camp and an award of good
time dating back to when he believes his eligibility began. The DOC has filed a motion to
dismiss.

        Mr. LaPlant alleges that he was “case staffed” to participate in work camp but then that
decision was reversed internally. E-mails produced by the DOC at his request, and appended to
his original complaint, brought to his attention that the decision against work camp was
motivated by the existence of a prior DR and perceptions about his propensity toward violence
and escape.

        All of Mr. LaPlant’s claims are predicated on his belief that he has some entitlement to
participate in work camp. The statutes that address work camp, principally 28 V.S.A. §§ 811
and 817, do not entitle any inmate to a work camp placement and no statute, rule, policy, or
directive limits the DOC’s discretion to determine whether or not to place a particular inmate in
work camp. There is no right to work camp or to review of a decision against work camp.

        Mr. LaPlant thus has not identified any ministerial duty that might entitle him to relief in
the nature of mandamus, or any quasi-judicial decision that might entitle him to relief in the
nature of certiorari, as contemplated by Rule 75. See Inman v. Pallito, 2013 VT 94, ¶¶ 10–18,
195 Vt. 218 (explaining that the DOC’s broad discretion over an inmate’s programming
requirements is not reviewable). He similarly has not identified any liberty interest that might
give rise to due process rights, and has not meaningfully described any Common Benefits
violation.
                                   ORDER

For the foregoing reasons, the DOC’s motion to dismiss is granted.

Dated at Montpelier, Vermont this ____ day of February, 2015.


                                            _____________________________
                                            Mary Miles Teachout
                                            Superior Judge




                                       2